IN   THE   COURT    OF   APPEALS


                                   FOR    THE   STATE    OF   TEXAS   HL ED   !N COURT OF APPEALS
                                                                       12th Court of Appeals District
                                         TWELFTH   DISTRICT



KENNETH     CRISSUP

          PLAINTIFF                                §

V.                                                 §    CAUSE NO.

WILLIAM     STEPHENS,ET       AL                   §        ( TRIAL NO- 349-7261 )
          DEFENDANTS                               §

          AFFIDAVIT OF    INDIGENCY WITH ATTACHED TRUST FUND STATEMENT


TO THE     HONORABLE     JUDGE     OF    SAID   COURT:


     COMES ,NOW,APPELLANT,Kenneth Crissup,TDCJ #1258732,an inmate,

hereby DECLARES and AFFIRMS that" I AM INDIGENT AND UNABLE TO PAY

THE COURT COSTS-IVERIFY THAT THE STATEMENTS MADE                       IN THIS AFFIDAVIT

ARE TRUE AND CORRECT-" and hereby state the following facts:

1. I am presently incarcerated in the Michaels Unit of the Texas

     Department of Criminal Justice,located at 2664 FM 2054,Tennessee

     colony Texas in Anderson County;

2.   I   have   no   source   of   income;

3- During my incarceration in th eTexas Department of criminal

     Justice I have received approximately $5.00 per month as gifts

     from friends and family;

4- I currently have $13.73 credited in my inmate trust account;

5-   I neither own or have an interest in any realty,stocks                            ,bonds

     or bank accounts and I receive no interst or dividend                         ;

6-       I have no dependants;

7- I have total debts of approximately 1.2 million in back taxes;

8-   I    receive no state or federal cash benefits;

9. I owe $0-00 in restitution;
10.    My monthly expenses are $25.00.


      Being presently incarcerated in the Michaels Unit of the Texas

Department of criminal Justice in Anderson County Texas,I verify and

declare under penalty of Perjury that the foregoing statements are

true    and   correct-




      EXECUTED ON THIS THE   ^Q   DAY OF JANUARY, 2015.




Kenneth Crissup #1258732
CSINIB02/CINIB02         TEXAS DEPARTMENT OF CRIMINAL JUSTICE                     01/28/15
MI59/SS00136                     IN-FORMA-PAUPERIS DATA                           10:12:49
TDCJ#:   0125B732 SID#:     07234893 LOCATION:    MICHAEL              INDIGENT DTE:
NAME: CRISSUP,KENNETH                          BEGINNING PERIOD:       07/01/14
PREVIOUS TDCJ NUMBERS:
CURRENT BAL:             13.73 TOT HOLD AMT:                0.00 3MTH TOT DEP:             110.00
6MTH DEP:               125.00 6MTH AVG BALi             41.11    6MTH AVG DEP:              20.83
MONTH HIGHEST BALANCE TOTAL DEPOSITS             MONTH HIGHEST BALANCE TOTAL DEPOSITS
12/14        31.63                 0.00          09/14         47.83               15.00
11/14        66.63                 0.00          08/14         32.83                0.00
10/14     129.13           110.00        07/14                 32.83               0.00
PROCESS DATE   HOLD AMOUNT     HOLD DESCRIPTION




STATE OF TEXAS COUNTY OFPwJUr^rv^
ON THIS THG8WW QF.-V.rtur./t.tf .^-Oibl CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MABE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT.              NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                     OR SID NUMBER:


                     BARBARA ELLEN GILMORE
                         NOTARY PUBLIC
                         STATE OF TEXAS
                     MVCOMIW EXR 11/17/2015
                     NOTARY WITHOUT BOND